           Case 5:19-cv-03918-LHK Document 48 Filed 02/15/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                                 NORFOLK DIVISION

DIRECTPACKET RESEARCH, INC.,

              Plaintiff,

      v.                                               Civil Action No. 2:18-cv-00331-AWA-RJK
POLYCOM, INC.,

               Defendant.



 DEFENDANT POLYCOM, INC.’S MOTION TO TRANSFER VENUE PURSUANT TO
        A VALID AND ENFORCEABLE FORUM SELECTION CLAUSE

       Pursuant to 28 U.S.C. § 1404(a) and the forum selection clause governing the U.S.

Reseller Agreement between the parties, Defendant Polycom, Inc. (“Polycom”) moves to transfer

this action to the Northern District of California. As set forth more fully in the accompanying

Memorandum and supporting exhibits and declarations, this case should be transferred because

Plaintiff directPacket Research Inc. (“directPacket”), through its alter ego, agreed to a reasonable

and mandatory, and therefore enforceable, forum selection clause requiring the parties to litigate

disputes in the federal or state courts of California. That forum selection clause applies to the

instant dispute.



 Date: February 15, 2019                      Respectfully submitted,

                                              ___/s/___________________________
                                              William R. Poynter (VSB No. 48672)
                                              Kaleo Legal
                                              4456 Corporation Lane, Suite 135
                                              Virginia Beach, VA 23462
                                              757.238.6383
                                              757.304.6175 (facsimile)
                                              wpoynter@kaleolegal.com
Case 5:19-cv-03918-LHK Document 48 Filed 02/15/19 Page 2 of 3




                           Goutam Patnaik (pro hac vice)
                           Tuhin Ganguly (pro hac vice)
                           Ryan H. Ellis
                           Pepper Hamilton LLP
                           Hamilton Square
                           600 Fourteenth Street, N.W.
                           Washington, DC 20005-2004
                           202.220.1200
                           202.220.1665 (facsimile)
                           patnaikg@pepperlaw.com
                           gangulyt@pepperlaw.com
                           ellisr@pepperlaw.com

                           Suparna Datta (pro hac vice)
                           Brittanee L. Friedman (pro hac vice)
                           Pepper Hamilton LLP
                           19th Floor, High Street Tower
                           125 High Street
                           Boston, MA 02110-2736
                           617.204.5100
                           617.204.5150 (facsimile)
                           dattas@pepperlaw.com
                           friedmbr@pepperlaw.com

                           William E. Devitt (pro hac vice)
                           John A. Marlott (pro hac vice)
                           Rita J. Yoon (pro hac vice)
                           Jones Day
                           77 West Wacker Drive
                           Chicago, IL 60601
                           312.782.3939
                           312.782.8585 (facsimile)
                           wdevitt@jonesday.com
                           jamarlott@jonesday.com
                           ryoon@jonesday.com

                           Yury Kalish (VSB No. 87680)
                           Jones Day
                           51 Louisiana Avenue, N.W.
                           Washington, D.C. 20001
                           202.879.3939
                           202.626.1700
                           ykalish@jonesday.com

                           Counsel for Defendant Polycom, Inc.
         Case 5:19-cv-03918-LHK Document 48 Filed 02/15/19 Page 3 of 3



                              CERTIFICATE OF SERVICE
I hereby certify that on this 15th day of February 2019, I caused the foregoing document to be
electronically filed with the Clerk of Court using the CM/ECF system, which will then send a
notification of such filing (NEF) to the following registered counsel for Plaintiff:
                                    Terence P. Ross
                                    Christopher B. Ferenc
                                    Sean Scott Wooden
                                    KATTEN MUCHIN ROSENMAN LLP
                                    2900 K Street, N.W.
                                    Suite 200
                                    Washington, D.C. 20007
                                    Telephone: (202) 625-3500
                                    Fax: (202) 298-7570
                                    terence.ross@kattenlaw.com
                                    christopher.ferenc@kattenlaw.com
                                    sean.wooden@kattenlaw.com

                                    Yashas Kedar Honasoge
                                    KATTEN MUCHIN ROSENMAN LLP
                                    525 W Monroe St, Suite 1600
                                    Chicago, IL 60661-3693
                                    Telephone: (312) 902-5200
                                    Fax: (312) 902-1061
                                    yashas.honasoge@kattenlaw.com

                                    Stephen Edward Noona
                                    KAUFMAN & CANOLES, P.C.
                                    150 W. Main St.
                                    Suite 2100
                                    Norfolk, VA 23510
                                    Telephone: (757) 624-3239
                                    Fax: (888) 360-9092
                                    senoona@kaufcan.com


                                                         /s/

                                             William R. Poynter (VSB No. 48672)
                                             Kaleo Legal
                                             4456 Corporation Lane, Suite 135
                                             Virginia Beach, VA 23462
                                             757.238.6383
                                             757.304.6175 (facsimile)
                                             wpoynter@kaleolegal.com
